DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 09/30/2021. In the paper of 09/30/2021, Applicant amended claims 1-6 and 13-24. Claim 25 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.

Status of the Claims
Claims 1-24 are under examination.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 2, 8, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reasons as stated in paragraphs 9-15 on pages 4-5 of the Non Final Office action mailed on 07/09/2021 is withdrawn in view of the amendments made to claim 2.
The rejection of claims 2-6 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reasons as stated in paragraph 16 on page 5 of the Non Final Office action mailed on 07/09/2021 is withdrawn in view of the amendments made to claims 2-6.
The rejection of claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) as stated in paragraph 17 on pages 5-6 of the Non Final Office action mailed on 07/09/2021 is withdrawn in view of the amendments made to claim 3.
The rejection of claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) as stated in paragraph 18 on page 6 of the Non Final Office action mailed on 07/09/2021 is withdrawn.
The rejection of claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

The rejection of claims 2, 6 and 13-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reciting the phrase "for example" is withdrawn in view of the amendments made to these claims.

The rejection of claims 19-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for the reason(s) as stated in paragraph 22 on page 7 of the Non Final Office action mailed on 07/09/2021 is withdrawn.

The rejection of claims 1-24 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Epub Nov. 10, 2014, Nat Med. 20(12):1479-84) in view of Sandberg (2011, Thesis) and Hoeijmakers et al. (2011, Nature protocol 6(7):1026-1036) as stated in paragraphs 25-28 on pages 7-12 of the Non Final Office action mailed on 07/09/2021 is withdrawn. 

Status of the Applications, Amendments and/or Claims
This application is in condition for allowance except for the presence of claim 25 directed to an invention, non-elected without traverse.  Accordingly, claim 25 has been cancelled as provided in the Examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application has been amended as follows: Claim 25 is canceled.	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: 
Lafrate et al. (pub. Nov 08, 2016, US Patent No. 9,487,828: newly cited); 
Zheng et al. (Epub Nov. 10, 2014, Nat Med. 20(12):1479-84: previously cited).

Lafrate et al. (US Patent No. 9,487,828) teach a method for determining the nucleotide sequence contiguous to a known target nucleotide sequence of 10 or more nucleotides, 
the method comprising: 
(i) ligating a universal oligonucleotide tail-adaptor a nucleic acid comprising the known target nucleotide sequence to produce a ligation product; 
(ii) amplifying the ligation product by polymerase chain reaction using a first adaptor primer that specifically anneals to the universal oligonucleotide tail-adaptor, and a first target-specific primer that specifically anneals to the known target nucleotide sequence; 
(iii) amplifying an amplification product of (ii) by polymerase chain reaction using a second adaptor primer and a second target-specific primer, wherein the second adaptor primer and the second target-specific primer are nested relative to the first adaptor primer and the first target-specific primer, respectively; and 
(iv) sequencing an amplification product of (iii) using a first sequencing primer and a second sequencing primer, wherein the first sequencing primer and the second sequencing primer are complementary to opposite strands of the amplification product of (iii).

While the prior art of Lafrate et al., i.e. US Patent No. 9,487,828 teach in claim 1, step(ii), a step of amplifying a ligation product, Lafrate et al. do not teach performing a linear amplification that includes the instant steps (e)-(f) below:
(e) dissociating the nascent DNA linear amplification duplex at a sufficiently high temperature into the first strand of the ligated nucleic acid and a single-stranded DNA linear amplification product;
(f) repeating (c)-(e) for nineteen or more DNA linear amplification cycles; 


Further, the prior art of Zheng et al. do not teach:
(f) repeating (c)-(e) for nineteen or more DNA linear amplification cycles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Claims 1-24 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637